Citation Nr: 1735208	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in pertinent part, denied service connection for a right knee disability.

This appeal was previously before the Board, most recently in April 2016, when it was remanded for initial consideration of new evidence by the agency of original jurisdiction (AOJ).  
 
In March 2015, the Board also remanded this appeal to obtain a medical opinion regarding direct service connection and aggravation.  A VA opinion was obtained in December 2015 which addressed the Board directives.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's right knee disability did not manifest within one year of separation from active service; is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.




CONCLUSION OF LAW

Criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a videoconference hearing before the undersigned Veterans Law Judge.

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA examination in connection with his claim.  Upon review of the evidence, the Board finds that the examination report indicates that the examiner conducted an in-person examination, reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal. 38 C.F.R. § 4.2 (2015); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor his representative objected to the adequacy of the December 2016 examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

The Veteran filed a claim for service connection for a right knee disability in June 2010.  The Veteran asserts that he injured his knee in service after jumping off a forklift in February 1968, and he believes that this injury resulted in his current right knee disability.  Alternatively, the Veteran asserts that his service-connected left knee disability caused his current right knee disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection can also be established on a secondary basis where the record shows (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).

As an initial matter, the Veteran is currently diagnosed with osteoarthritis in the right knee, and is service-connected for degenerative arthritis in the left knee.  Additionally, service treatment records confirm that during active service the Veteran fell from a forklift.  Therefore, the Board finds the evidence of record is sufficient to establish the existence of a current disability in the right knee, an in-service incurrence of an injury, and a service-connected disability in the left knee.  As such, the remaining determination is whether the record demonstrates the nexus element of service connection.  

There are conflicting medical opinions regarding the nexus element in this case.   

In March 2014, a VA examiner opined that the Veteran's right knee disability was less likely than not proximately due to or the result of his service connected condition, explaining that if the two were connected, there would be evidence of a significantly antalgic gait or signs of abnormal shoe wear to demonstrate favoring the left knee due to a right knee problem.  The evidence of favoring would have appeared at the time of onset, approximately 40 years prior based on the Veteran's statements, however the record does not contain sufficient evidence of such favoring.

In December 2015, upon remand by the Board, a VA examiner provided a supplemental medical opinion.  The December 2015 examiner opined that the Veteran's right knee disability was not related to a right knee injury in the military, and was not secondary to the service-connected left knee disability.  The examiner noted that there was no documented significant injury to the right knee, and found no credible medical evidence that arthritis in a joint causes arthritis in the contralateral joint.  The examiner stated the right knee arthritis was "more likely than not time related wear and tear."  Further, the examiner stated that the left knee arthritis did not aggravate the right knee arthritis.  The examiner noted that arthritis is a time related condition, which developed in both knees due to wear and tear of the weight bearing joints.  The examiner noted that while the left knee may have developed arthritis earlier due to a previous injury, such development cannot be considered a factor with regard to the development of right knee arthritis.  

A February 2016 statement was submitted by the Veteran's private physician.  Dr. Dauphin opined that it is "as likely as not" that the Veteran's "right knee complaints are secondary to his left knee instability."  Dr. Dauphin noted that the Veteran's "locomotion occurs through both legs and rotates through the lower back during ambulation and back down the right knee."  Additionally the doctor noted that the Veteran is now having pain in the medial aspect of the right knee as a result of instability in the left knee.  Dr. Dauphin also noted that the Veteran's gait is unbalanced and such would invariably cause bilateral symptoms.  Dr. Dauphin notes that this opinion was given based on a review of the supplemental statement of the case, an 8/13/14 DBQ for the left knee, and a file review.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Dr. Dauphin is a medical professional and his opinion is considered to be competent and therefore it constitutes probative evidence.  However, several competent medical opinions are of record.  In such an instance, the Board must determine what evidence is the most probative. 

The Board finds the March 2014 and December 2015 VA examiner opinions highly probative and assigns them great weight.  The opinions provide specific findings about the Veteran's current disability.  Additionally, the March 2014 opinion provided specific reasons that the Veteran's right knee disability is not considered secondary to his service-connected disability, namely that there is no evidence of a favoring antalgic gait or shoe wear at the time of injury onset.  Similarly, the December 2015 opinion provided specific reasons that the Veteran's right knee disability is not considered causally related to his military service, or aggravated by his service-connected disability, namely that arthritis is attributable to aging and there is no credible medical evidence that arthritis in one joint causes arthritis in a contralateral joint.  

While Dr. Dauphin's opinion is well-stated, indicates knowledge and review of the Veteran's medical history, and provides specific findings, the opinion only provides an explanation for the Veteran's symptoms of pain and unbalanced gait, not the etiology of his current right knee osteoarthritis disability.  He also appears to suggest that the Veteran's recent left knee instability caused the right knee disability, when the Veteran testified that he has experienced right knee symptoms for many years.  Dr. Dauphin's statement includes no explanation as to how arthritis in the right knee developed as a result of the left knee disability.  He did not identify any long-standing altered gait.  He also failed to identify any specific baseline level of right knee disability prior to right knee aggravation occurring, as would be required for a grant of service connection.   See 38 C.F.R. § 3.310.  Dr. Dauphin suggested that the Veteran's left knee was unstable and that this led to right knee problems, but he did not point to any medical evidence of instability, and he did not identify when the left knee instability began.  These are relevant questions, as the VA examiner noted that there were not findings of any altered gait or abnormal shoe wear for many years after service.  Additionally, Dr. Dauphin cited to no medical literature to support his opinion.

For the above reasons, greater weight is afforded to the VA opinions, which the Board found to be more probative and better aligned with the medical evidence of record.

In this case, the weight of medical opinions of record indicating that a medical nexus exists between the Veteran's current right knee disability and his in-service injury.  Additionally, there is no credible medical opinion of record indicating that a medical nexus exists between the Veteran's current right knee disability and his service-connected left knee disability.

In cases where arthritis has been diagnosed, the nexus requirement can also be established through the application of statutory presumptions for chronic diseases when manifested to a compensable degree within a year of separation from service, or based on a continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   In this case, the Veteran was not shown to experience right knee arthritis until 2010, more than four decades after separation from service.  

Service treatment records indicate the Veteran fell from a fork lift in January 1968 and sought significant treatment for his left knee, but did not seek any treatment for his right knee at that time.  A photograph of the Veteran shows that he left knee was casted in a full leg cast, but his right knee appears to be bent naturally in the photo.  The Veteran's separation exam indicates no report of knee problems.  Following service, the record is silent for many years for any right knee complaints.

May 2010 treatment records are the first indication that the Veteran experiences problems related to the right knee.  The Veteran reported an onset of right knee swelling after climbing on and off a forklift over a 5-day period.  The Veteran also reported a 40 year history of knee pain with increased activity.  The Veteran was noted to have an abnormal gait, was assessed with osteoarthritis, and was started on medication.  In July 2010, during a VA treatment visit the Veteran reported his right knee was injured in the military and has never been as flexible.  The Veteran was referred to orthopedics for evaluation.   

The Veteran asserts that his knee disability began in 1968, while still on active duty, as a result of a fall.  During his Board hearing, the Veteran testified that he has had "problems" with his knee since his injury in Vietnam.  The Veteran described the problems as progressively getting worse, at first having pain, then pain with swelling, and ultimately in 2010 swelling that would not reduce, for which he sought treatment.  The Veteran reported that the injury in Vietnam occurred when he jumped off a forklift and he landed on his knees rather than his feet.  The Veteran stated he sought treatment the day after the fall because he was unable to walk.  The Veteran also stated that he was given a cast for his left knee and an ace bandage for his right.  He stated that after the initial treatment he continued to complain about problems with both knees and he was surprised why such complaints were not documented in his service treatment records.  Additionally, the Veteran testified that he was given a paper by the doctor to be excused from operating the forklift due to his injured knees and he recalled his first sergeant being quite upset about the work restrictions.  Regarding post-service treatment, the Veteran testified that when his knee would swell up, he sought treatment.  Unfortunately, the clinic he reported being treated at in the 1970s and 1980s had closed.  At other times the Veteran reported "staying off" the knee for a day or two and the swelling would subside.  The Veteran indicated that during more recent treatment, his doctor commented that his right knee problems may be related to his left knee problems due to overcompensation to protect the left knee.  

The Veteran is certainly competent to report his symptoms and any medical information or diagnoses he has received, however he lacks the medical training and expertise to provide a medical opinion as to the etiology of his disability. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Board finds the Veteran's reports of an in-service injury to be credible, it must be shown through objective evidence that the right knee arthritis was caused by the in-service injury, or that the right knee arthritis was caused or aggravated by a service-connected disability.  The Veteran's conclusions about the etiology of his current right knee disability are afforded little weight.  The issue of causation is a medical determination outside the realm of common knowledge of a lay person. Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, the right knee was examined by individuals who have the education and experience to diagnose and opine as to the etiology of a right knee disability, but who found the absence of any causal relationship between the right knee disability and an in-service injury or current disability.  

The Veteran has also raised the relevancy of the combat presumption in this case in February 2014.  However, the Board need not address this issue further, as the point of the combat presumption would be to establish an injury in service, and here, it has been acknowledged that the Veteran injured his right knee in service when he fell off the forklift.  Nevertheless, there is no indication that this injury occurred during combat; rather, it occurred when the Veteran was hitching a ride across the base on the back of a forklift.

As explained above, the Board finds that the weight of the evidence is against granting service connection as the evidence does not demonstrate a medical nexus between the Veteran's current right knee disability and his in-service fall, or his service-connected left knee disability.  Furthermore, the Veteran's right knee disability was not diagnosed within one year of separation of service, or shown to exist through a continuity of symptomatology.  

Accordingly, the criteria for service connection for a right knee disability have not been met, and the Veteran's claim is denied.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


